Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 04-2385

                         JOSUÉ A. COLÓN ORTIZ,

                         Plaintiff, Appellant,

                                      v.

                     HECTOR R. ROSARIO, et al.,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

      [Hon. Jaime Pieras, Jr., Senior U.S. District Judge]


                                   Before

                   Torruella, Lynch, and Howard,

                             Circuit Judges.



     Jorge Carazo-Quetglas, with whom Carazo-Quetglas Law Offices
was on brief, for appellant.
     Eduardo Vera Ramírez, with whom Eileen Landrón Guardiola,
Landrón & Vera, LLP, Roberto Sánchez Ramos, Secretary of Justice,
Jo Ann Estades Boyer, Director, Federal Litigation Division,
Department of Justice, and Lilliam E. Mendoza Toro, were on brief,
for appellees.


                               May 27, 2005
             Per   Curiam.        Plaintiff-appellant       Josué     Colón-Ortiz

challenges the district court's entry of summary judgment against

him on his claims that the Puerto Rico Electrical Power Company

(plaintiff's employer) and certain of its supervisors unlawfully

discriminated against him because of his political beliefs when,

approximately      eight     months     after    the   November     2000    general

election, they reclassified him from an E-5 to an E-4 career

position (having concluded that his reclassification from a trust

position to an E-5 position in the weeks following the election was

itself unlawful).        Judgment was rendered in favor of defendants

after the statement of uncontested facts submitted in connection

with their summary judgment motion was deemed admitted pursuant to

the Puerto Rico district court's local rules, see D.P.R. R. 311.12,

because plaintiff failed to oppose defendants' motion.

             Plaintiff     does   not    directly      challenge    the    district

court's conclusion that defendants' statement of uncontested facts,

once admitted, warranted the entry of judgment for defendants. See

Torres-Rosado v. Rotger-Sabat, 335 F.3d 1, 4 (1st Cir. 2003)

(emphasizing that an unopposed motion for summary judgment should

only be granted if the movant's statement of uncontested facts and

other evidentiary facts of record show that the party is entitled

to   summary    judgment).        Rather,       he   presents   two   peripheral

arguments.     First, he contends that certain materials he submitted

well more than a month past the date on which his opposition was


                                        -2-
due -- materials submitted in connection with (1) a so-called

"Urgent Motion" in which he (arguably) sought, inter alia, to

reopen discovery and amend his complaint,1 and (2) a motion to

reconsider the summary judgment ruling -- were sufficient to

forestall the entry of judgment against him.     Second, he argues

that the district court abused its discretion by failing to mention

his urgent motion in its memorandum and order and thereby declining

to act favorably on his requests to reopen discovery and to amend

the complaint.

          Plaintiff's arguments are not convincing.   The materials

that plaintiff sought to introduce in connection with his urgent

motion -- materials which tended to establish that certain of

plaintiff's witnesses were being harassed for supporting him -- had

little to no bearing on whether the employment actions that are the

subject of the complaint were themselves unlawful and/or motivated

by unlawful political discrimination.    Thus, even if we were to

assume dubitante that the district court was obliged to consider

these late-filed materials in connection with its summary judgment

ruling, we would not upset the ruling.   And, of course, the court

acted well within its discretion in declining to consider the

materials submitted in connection with the motion to reconsider the



     1
      Actually, these requests were so buried within plaintiff's
motion and so undeveloped that the district court would have acted
well within its discretion in regarding them as forfeit.       See
United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

                               -3-
summary judgment ruling -- especially since plaintiff failed to

explain why these materials were not timely made part of the

summary judgment record.    Cf. U.S. Steel v. M. DeMatteo Constr.

Co., 315 F.3d 43, 51 (1st Cir. 2002) (discussing   the requirements

for prevailing on a motion for relief from summary judgment under

Fed. R. Civ. P. 60(b)(2) for newly discovered evidence).

          So too with the district court's implicit denials of the

requests to reopen discovery and/or to amend the complaint imbedded

within the urgent motion.    Leaving aside plaintiff's failure to

account for why he did not timely oppose the summary judgment

motion, the materials submitted in connection with plaintiff's

urgent motion neither indicated that reopening discovery would lead

to evidence that might tip the summary judgment balance nor gave

indication that plaintiff himself would state a viable new claim

were he permitted to amend his complaint.   Cf. Hernandez-Santiago

v. Ecolab, Inc., 397 F.3d 30, 34-35 (1st Cir. 1st Cir. 2005)

(motions to extend discovery period under Fed. R. Civ. P. 56(f)

must explain why the additional material sought is material);

Steir v. Girl Scouts of the USA, 383 F.3d 7, 12 (1st Cir. 2004)

(motions to amend after summary judgment motions are filed must be

justified by "substantial and convincing evidence").

          The urgent motion, on its face, did not refer to a new

claim the plaintiff wished to add to his complaint and was most

reasonably read as seeking a postponement of the trial and remedies


                                -4-
to protect witnesses.      The motion thus assumed that the plaintiff

was entitled to a trial, but he was not, having failed to meet his

burden in opposition to summary judgment.         It was not an abuse of

discretion for the trial judge to fail to allow amendment when the

motion itself did not seek to do so.

             While a more explicit ruling on the urgent motion might

have been preferable, plaintiff has not come close to establishing

that   its   implicit    denial,   or   the   denial   of   his   motion   to

reconsider, constituted an abuse of discretion.

             Affirmed.




                                    -5-